NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS                          FILED
                           FOR THE NINTH CIRCUIT                            MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

NIKOLAOS SKOKOS,                               No. 10-15337

             Plaintiff - Appellant,            D.C. No. 2:09-cv-00193-RLH-
                                               PAL
  v.

U.S. DEPARTMENT OF HOMELAND                    MEMORANDUM*
SECURITY; U.S. CITIZENSHIP AND
IMMIGRATION SERVICES; UNITED
STATES OF AMERICA; JANET
NAPOLITANO, in her official capacity
only as Secretary of U.S. Department of
Homeland Security,

             Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Roger L. Hunt, Chief District Judge, Presiding

                      Argued and Submitted March 1, 2011
                               Tempe, Arizona


Before: CANBY, HAWKINS, and CLIFTON, Circuit Judges.




        *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       Nickolaos Skokos (“Skokos”), a security consultant for Celine Dion, appeals

the district court’s summary judgment grant in favor of the defendants. We affirm.

       The district court did not err by upholding the agency’s conclusion that Skokos

did not satisfy at least three criteria for “extraordinary ability” within one’s field of

expertise, as set forth in 8 C.F.R. § 204.5(h)(3)(i)-(x). Skokos did not present

evidence that he had made “original” contributions having a “major significance” in

his field of endeavor, as required by § 204.5(h)(3)(v). See Kazarian v. USCIS, 596

F.3d 1115, 1121-22 (9th Cir. 2010) (physicist who authored a self-published textbook,

published articles and lectured extensively satisfied criterion for authorship of

scholarly articles, but did not sufficiently establish that his work was of “major

significance” in the field of physics, as required by the original contributions

criterion).

       Nor did the evidence demonstrate that Skokos commanded a high salary in

comparison to others in his field, as required by 8 C.F.R. § 204.5(h)(3)(ix). The only

evidence in the record of comparable salaries is that of the average “security guard.”

By Skokos’s own description, he was much more than a security guard, but a security

consultant with additional responsibilities of supervising other guards, arranging

security in other locales and foreign countries, and providing round-the-clock

protection to Ms. Dion and her family. The record is void of information regarding


                                           2
salaries for security consultants who perform similar work for musical artists,

celebrities, or other public figures. See In re Price, 20 I & N Dec. 953, 955 (BIA

1994) (considering professional golfer’s earnings versus other PGA Tour golfers);

see also Grimson v. INS, 934 F. Supp. 965, 968 (N.D. Ill. 1996) (considering NHL

enforcer’s salary versus other NHL enforcers); Muni v. INS, 891 F. Supp. 440, 444-45

(N. D. Ill. 1995) (comparing salary of NHL defensive player to salary of other NHL

defensemen).1

      Skokos’s remaining arguments were not presented to the agency and we decline

to reach them in the first instance. See Geo-Energy Partners-1983 Ltd. v. Salazar,

613 F.3d 946, 959 (9th Cir. 2010) (this court will not usually address issues which the

agency did not have an opportunity to consider, absent exceptional circumstances);

Marathon Oil Co. v. United States, 807 F.2d 759, 767-68 (9th Cir. 1986) (same).

      AFFIRMED.




      1
          Although Skokos may have presented sufficient evidence that he performed
a critical role for a distinguished organization, 8 C.F.R. § 204.5(h)(3)(viii), any error
with respect to this criterion is harmless because Skokos cannot satisfy at least two
other regulatory requirements. See Kazarian, 596 F.3d at 1122.

                                           3